                       UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


RICHARD JOHN GARIN, JR.,
                                                     Civil No. 19-780 (JRT/BRT)
                    Plaintiff,

v.
                                                      ORDER ON REPORT
M. RIOS,                                            AND RECOMMENDATION
                    Defendant.



      Richard John Garin, Jr., OID # 06800-041, Federal Prison Camp, P.O. Box
      1000, Duluth, MN 55814, pro se plaintiff.

      Ana H Voss, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
      MN 55415, for defendant.

      Magistrate Judge Becky R. Thorson filed a Report and Recommendation on

August 19, 2019 (Docket No. 12). No objections have been filed to that Report and

Recommendation in the time period permitted.

      Based on the Report and Recommendation of the Magistrate Judge, and the files,

records, and proceedings herein, IT IS HEREBY ORDERED that:

      1.     Petitioner’s Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241

(Doc. No. 1) be DENIED AS MOOT;

      2.     This action be DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: October 7, 2019          s/John R. Tunheim
at Minneapolis, Minnesota       JOHN R. TUNHEIM
                                Chief Judge
                                United States District Court




                            2
